 Case 3:20-cr-00032-X Document 213 Filed 09/15/20        Page 1 of 15 PageID 654



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §     No. 3:20-cr-32-X (11)
CALVIN JAMES THOMAS,                      §
                                          §
             Defendant.                   §

                   MEMORANDUM OPINION AND ORDER

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated August 7, 2020, United States

District Judge Brantley Starr has referred this matter to the undersigned United

States magistrate judge for a hearing to determine whether it has been clearly shown

that there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Calvin James Thomas should not be detained under 18 U.S.C. § 3143(a)(2) and

whether it has been shown by clear and convincing evidence that Defendant Calvin

James Thomas is not likely to flee or pose a danger to any other person or the

community if released under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 176.

                                   Background


      Defendant is set for sentencing before Judge Starr on December 9, 2020. See

Dkt. No. 177. A[W]hether a defendant should be released pending trial and whether

a defendant should be released pending sentencing or appeal are distinct inquiries




                                         -1-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20          Page 2 of 15 PageID 655



governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      On February 6, 2020, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 89.


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds




                                           -2-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20          Page 3 of 15 PageID 656



there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant filed an Amended Motion to Continue his Conditions of Release

Pending his Sentencing, in which he identifies the exceptional circumstances under

18 U.S.C. ' 3145(c) that he contends justify his continued release post-conviction and

in which he addresses whether he is likely to flee or pose a danger to any other person

or the community if released under 18 U.S.C. ' 3142(b) or (c) pending sentencing. See

Dkt. No. 201.


      The Court held a hearing on September 15, 2020 on the matters referred by

Judge Starr, at which Defendant appeared in person and through counsel and the

government=s counsel appeared.


                           Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C). See Dkt. No. 176. That is Aan

offense in a case described in subparagraph (A) ... of subsection (f)(1) of section 3142,@




                                           -3-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20         Page 4 of 15 PageID 657



specifically, Aan offense for which a maximum term of imprisonment of ten years or

more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.).@


      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2)

unless he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C.

' 3145(c). Release of Aa person who has been found guilty of an offense in a case

described in [18 U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of

sentence@ requires that Athe judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to any other person or the

community.@ 18 U.S.C. ' 3143(a)(2)(B); see also United States v. Morrison, 833 F.3d

491, 506 (5th Cir. 2016) (AThe decision to detain Jacqueline after conviction is a

common one because of the presumption in favor of detention that attaches to a

convicted defendant. See 18 U.S.C. ' 3143.@); United States v. Lopez, 504 F. App=x 297,

298 (5th Cir. 2012) (AA defendant who has been convicted >shall ... be detained=

pending sentencing >unless the judicial officer finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to the safety of any other person

or the community if released.= Thus, there is a presumption against release pending

sentencing.@ (footnotes omitted)). As the United States Court of Appeals for the Fifth

Circuit has repeatedly recognized, Federal Rule of Criminal Procedure 46(c) and

Section 3143(a)(1) impose a burden on a convicted defendant seeking release pending

sentencing to show by clear and convincing evidence that she or he is not a flight risk




                                          -4-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20         Page 5 of 15 PageID 658



or a danger to the community. See 18 U.S.C. ' 3143(a)(1); FED. R. CRIM. P. 46(c) (AThe

burden of establishing that the defendant will not flee or pose a danger to any other

person or to the community rests with the defendant.@); United States v. Lockett, 549

F. App=x 269 (mem.), No. 13-11097, 2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy

the Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion

for acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to

[18 U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in

[18 U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person=s detention would not be appropriate.@ As reflected in the

Report and Recommendation Concerning Plea of Guilty [Dkt. No. 51], Section 3145(c)

provides an alternative basis for pre-sentencing release under Aexceptional

circumstances,@ so long as Defendant also makes the required showing under Section

3143(a)(1) and 3143(a)(2)(B) – that is, by clear and convincing evidence that

Defendant is not likely to flee or pose a danger to the safety of any other person or




                                          -5-
 Case 3:20-cr-00032-X Document 213 Filed 09/15/20        Page 6 of 15 PageID 659



the community if released under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing.

See United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991).


      The Court finds that Defendant has made the required showing that he is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Defendant explains in his motion, he “can show that he is

neither a flight risk nor a danger to society” where


      [t]his case stems from several indictments related to a drug operation in
      Dallas, Texas. Thomas was the lowest member of this operation. He was
      charged with conspiracy to possess with intent to distribute. After his
      indictment, Thomas took responsibility for his conspiracy actions and
      pleaded guilty to one count of conspiracy under 18 U.S.C. §§ 846,
      841(a)(1) and (b)(1)(C). In his factual resume, he admitted to
      distributing drugs on two different occasions, involving 27 ounces of
      drugs.
             Thomas did not have a criminal record other than a drug offense
      when he was seventeen years old. He took responsibility for that crime
      too. After his conviction, Thomas remained out of the drug world for
      years until he lost his job as a supervisor at a local chicken processing
      business and could not find another job. He started to sell drugs to
      obtain money to pay bills. He now admits that he should have continued
      searching for another job once he got back on his feet financially. That
      was a mistake he will always regret. It was this admission that leads
      Thomas to accept responsibility for his actions.
             After his indictment, Thomas was granted release pending his
      trial subject to conditions of release. Under these conditions, Thomas
      was required to obtain a driver’s license; he was required to obtain
      verifiable employment; he was required to continue paying his child
      support (which he has a long history of paying); he was required to take
      period drug tests; and he was required to maintain contact with his
      probation officer. Thomas has satisfied all his release conditions.




                                          -6-
Case 3:20-cr-00032-X Document 213 Filed 09/15/20         Page 7 of 15 PageID 660



          Besides satisfying his release conditions, Thomas has actually
    thrived under the pressure of complying with these conditions. He
    obtained a job with an entity called Gerdios through an employment
    company called Abacus. For this job, Thomas is unloading and loading
    trucks for Bath and Body Works. He started on or about June 1, 2020.
    During his time there, he began as a temporary employee, working on a
    limited schedule. Within a short time, he earned the right to work more
    hours and even to work overtime. Recently, his hard work over the prior
    three months was rewarded with an offer of full-time employment. This
    employment offers Thomas a future of secure work.
           Thomas’ employer has adopted significant protocols to protect
    against COVID-19 infections. This includes daily temperature checks
    before work starts and vigilant adherence to strict social distancing. No
    one is permitted to interreact within six feet of another employee. To do
    this, Thomas’ employer changed its normal procedures for loading
    trucks—which usually requires two people in the truck packing items
    and two people delivering packages to the truck—so that only one person
    is in the truck loading items and one person is delivering the items to
    the truck. And everyone must always wear a protective mask.
    ….
           His compliance with this current terms of release demonstrate
    this point. Indeed, his recent success at his employment, as well as his
    family connections in Dallas, including his daughter, negate any risk
    that Thomas would flee.
           Moreover, the COVID-19 pandemic itself has severely mitigated
    the risk that Thomas would flee before his sentencing hearing for
    several reasons. First, Thomas cannot travel without a significant risk
    of exposure to the virus with the potentially serve health consequences
    that would follow such exposure, making it very unlikely that Thomas
    would flee. Second, in response to the pandemic, the federal government,
    as well as each state government, have placed significant travel
    restrictions on every mode of travel. This is especially true for people
    traveling from Texas. Given that Texas is considered a hotspot for
    infection, many states have placed heightened restrictions on Texas
    citizens who enter their state. It is one thing to flee during normal times;




                                        -7-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20       Page 8 of 15 PageID 661



      it is quite another to flee during a pandemic when states are imposing
      check points and looking for people coming from hotspots like Texas.
      Thomas is not a flight risk.
Dkt. No. 201 at 3-5, 8.


      The issue of Defendant=s presentencing release therefore turns on whether Ait

is clearly shown that there are exceptional reasons why [Defendant=s] detention

[pending sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of

that showing, Defendant explains:


      Defendant Thomas can demonstrate that the COVID-19 pandemic
      creates an "exceptional reason" under 18 U.S.C. § 3145(c) that justifies
      Thomas’ release pending his sentencing. Thomas’ medical condition,
      including damage to his lungs and bouts of high blood pressure, creates
      an elevated risk that Thomas could suffer severe consequences if he is
      exposed to COVID-19. This is especially true given that Texas is a hot
      spot for infections and deaths within the United States and because flu
      season is set to start within a month. Given that this Court will know
      significantly more by December—when Thomas’ sentencing hearing is
      set—about whether the spread of COVID-19 will again intensify and
      create an untenable situation in Texas detention facilities, the decision
      to permit Thomas to continue his conditions of release is significant.
      Texas is already the state with the most COVID-19 fatalities at its
      detention facilities. This situation is truly a matter of life and death,
      where an extra three months of incarceration during this pandemic
      could be catastrophic. This global pandemic clearly satisfies the
      exceptional reason for release because it is rare and unique.
      .…
            The COVID-19 pandemic is the worst global pandemic since the
      Spanish Flu of 1918. The destruction from this pandemic continues
      unabated. It has infected more than 6 million people within the United
      States. It has destroyed millions of businesses. It has interrupted




                                         -8-
Case 3:20-cr-00032-X Document 213 Filed 09/15/20        Page 9 of 15 PageID 662



    educational facilities across the country. And it has killed close to
    200,000 people in the United States. Within the United States, Texas is
    one of the states hit hardest with detention facilities having the highest
    number of COVID-19 cases and fatalities in the country.
          While COVID-19 is a threat to anyone who contracts it, people
    with certain medical conditions are more susceptible to dire
    consequences, including death. According to the CDC, the following
    medical conditions heighten the risk of severe health consequences if the
    person is infected with COVID-19: (1) asthma, (2) high blood pressure,
    (3) damaged or scarred lung tissue; and (4) diabetes.
           Thomas has medical conditions that fall within the range of these
    heightened medical conditions. As a child, Thomas was diagnosed with
    asthma. It was severe enough that his mother refused to allow him to
    play organized sports until middle school. Thomas also has damaged
    lungs that stem from his smoking habit that started when he was only
    in seventh grade. He now smokes a pack of cigarettes a day. By smoking
    as a young child, Thomas has damaged his lungs. This damage
    manifests itself in coughing spells that occur periodically. While Thomas
    knows that this damage stems from his own bad decision to continue
    smoking cigarettes, the fact that he was able to obtain and smoke
    cigarettes in middle school mitigates some of this culpability. In either
    event, the damage has been done, which makes him more susceptible to
    severe health consequences from COVID-19.
           Besides the damage to his lungs, Thomas has some other
    maladies that make him more suspectable to serious health
    consequences. For the past ten years or so, Thomas has avoided
    consuming too much sugar or carbohydrates because it causes severe
    migraine headaches. These migraine headaches are symptoms that
    Thomas might have diabetes. This makes sense given that Thomas's
    biological mother and father have each been diagnosed with diabetes.
    Thomas also has suffered bouts of high blood pressure. This high blood
    pressure has manifested in instances where Thomas’ vision was
    affected. In one instance, Thomas’ mother took his blood pressure and
    found it to be hypertensive. [Thomas has not been officially diagnosed
    with diabetes or high blood pressure because he has not been to a doctor
    for a physical since he was a child. But he has sought to treat these



                                       -9-
 Case 3:20-cr-00032-X Document 213 Filed 09/15/20         Page 10 of 15 PageID 663



      maladies without any diagnosis. In conjunction with filing this motion,
      Defendant’s counsel has advise Defendant Thomas that he needs to have
      a complete physical to determine whether he has diabetes (like his
      parents) or high blood pressure, which may require medication to
      control.] Finally, within the last five years, Thomas suffered chest pains
      that were severe enough to force him to visit an emergency room.
      ….
             The COVID-19 pandemic is a rare and unique event that qualifies
      as an exceptional reason for release. See United States v. Harris,
      Criminal Action No. 19-356, 2020 U.S. Dist. LEXIS 53632 (D.D.C.
      March 27, 2020). To illustrate, federal courts have recently ordered the
      release of defendants who are at a heightened risk of serious health
      consequences if infected with COVID-19 because of underlying health
      conditions. For these individuals, courts have found that “it is not
      possible for a medically vulnerable inmate to isolate himself in this
      institutional setting as recommended by the CDC.” United States v.
      Ramos, 2020 U.S. Dist. LEXIS 52586 *4 (D. Mass. March 26, 2020
      (exceptional reasons based on diabetes and asthma). The defendant’s
      risk of serious infection while in custody as a result of his medical
      condition presents a unique combination of circumstances giving rise to
      a situation that is out of the ordinary. United States v. Witter, 2020 U.S.
      Dist. LEXIS 53189 * 4 (S.D.N.Y. March 26, 2020) (hypertension).
             Federal courts have even recognized that Defendants who are not
      medically venerable can establish extraordinary circumstances because
      this virus can be deadly to anyone, especially with inadequate medical
      services. This is especially true in Texas given that Texas has the
      highest number of COVID-19 casualties in detention facilities
      throughout the United States.
Dkt. No. 201 at 1-3, 6-8 (citations and footnotes omitted).




                                         -10-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20           Page 11 of 15 PageID 664



      The government does “not take a position on whether the COVID-19Pandemic

establishes an ‘exceptional reason’ under 18 U.S.C. § 3145(c); instead, the government

will defer to the Court on this issue.” Dkt. No. 198 at 9.


      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention

provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

Aexceptional reasons@: Aa unique combination of circumstances giving rise to situations

that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), Aa case by case evaluation is essential.@ Id. The United

States Court of Appeals for the Eighth Circuit has similarly explained that

A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United States v.

Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has explained

that, Ato avoid emasculating the mandatory detention statute[,] >exceptional reasons

review is limited to determining whether remanding the defendant to custody until

sentencing would be tantamount to subjecting individuals to unjust detention.=@ United

States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010)

(quoting United States v. Christman, 712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).




                                           -11-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20       Page 12 of 15 PageID 665




      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).


      The Court finds that Defendant’s health-related concerns regarding the COVID-

19 pandemic do not by themselves meet the exceptional reasons requirement. While

Defendant points to decisions from outside this circuit, judges in this district have

denied requests for presentencing release under Section 3145(c) based on concerns




                                         -12-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20          Page 13 of 15 PageID 666



related to COVID-19 outbreaks. See United States v. Matteson, No. 5:20-CR-36-H-BQ,

2020 WL 3474080 (N.D. Tex. June 10, 2020), rec. accepted, 2020 WL 3470297 (N.D.

Tex. June 25, 2020); United States v. Kerr, No. 3:19-cr-296-L, 2020 WL 1529180 (N.D.

Tex. Mar. 31, 2020). Although, in those cases, the defendant offered no evidence to

demonstrate that he was at an elevated risk of contracting the virus if he were detained

or that the facility where he would be detained presents an unreasonable risk of

infection, see Matteson, 2020 WL 3474080, at *3, at least one judge has explained that

even if the defendant had asserted that “he has an underlying health condition that

makes him more susceptible to contracting COVID-19 than other detainees in the event

of an outbreak,” “the court is not convinced that it would be sufficient, without more,

to meet his burden under Section 3145(c),” Kerr, 2020 WL 1529180, at *3.


      And – although not Defendant’s primary basis for meeting the Section 3145(c)

requirement – neither does his compliance with his conditions of pretrial release,

although that is certainly commendable, particularly having worked up from a

temporary position to being hired last week into a permanent position carrying health

benefits. Under Section 3145(c), a defendant who is compliant with his release

conditions and doing everything that he should is not – by virtue of that compliance

alone – so out of the ordinary and, in that sense, Aexceptional@ among defendants who

are on release at the time that they are found guilty as to justify an exception to Section

3142(a)(2)=s rule of mandatory detention. See generally United States v. Bernard, No.

1:12-cr-00022-JAW-02, 2013 WL 145582, at *2 (D. Me. Jan. 14, 2013) (AOne way of


                                           -13-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20         Page 14 of 15 PageID 667



thinking about compliance with the terms of pretrial release and a lack of significant

criminal history is that they make out a necessary but not sufficient showing for release

under ' 3145(c).@).


      But, here, the Court determines that all of the circumstances that Defendant

asserts are, taken together at this unusual point in time, a unique combination of

circumstances giving rise to a situation that is out of the ordinary. Among other

circumstances, Defendant presents what the Court believes to be valid health-related

concerns that he may be particularly vulnerable to severe complications if he contracts

COVID-19 – as he has carefully avoided doing while on release – and he has very

recently obtained permanent employment and health insurance. The Court finds that

the totality of the facts presented here amount to a situation in which Defendant’s

presentencing detention would not be appropriate.


                                     Conclusion


      The Court finds that Defendant Calvin James Thomas has presented so unique

a combination of circumstances that is so clearly out of the ordinary, uncommon, or

rare as to justify ordering release pending sentencing under Section 3145(c) and that

Defendant Calvin James Thomas met her burden to clearly show exceptional

circumstances why she should not be detained pending sentencing – that is, exceptional

reasons why his detention would not be appropriate – and to show by clear and




                                          -14-
  Case 3:20-cr-00032-X Document 213 Filed 09/15/20         Page 15 of 15 PageID 668



convincing evidence that he is not likely to flee or pose a danger to any other person or

the community if he remains on release pending sentencing.


      The Court GRANTS Defendant Calvin James Thomas’s Amended Motion to

Continue his Conditions of Release Pending his Sentencing [Dkt. No. 201] and

ORDERED that Defendant Calvin James Thomas shall remain on release, subject to

the Court=s Order Setting Conditions of Release [Dkt. No. 89], as previously modified,

pending his sentencing before Judge Starr.


      SO ORDERED.

      DATED: September 15, 2020




                                           DAVID L. HORAN
                                           UNITED STATES MAGISTRATE JUDGE




                                          -15-
